 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    ROBERT H. SMITH, et al.,

 9                                   Plaintiffs,            Case No. C17-1457-RSL-MAT

10           v.
                                                            ORDER DENYING PLAINTIFF
11    RYAN W. PHILLIPS, et al.,                             SMITH’S MOTION FOR SEPARATE
                                                            REPRESENTATION
12                                   Defendants.

13

14          This is a civil rights action brought under 42 U.S.C. § 1983. This matter comes before the

15   Court at the present time on plaintiff Smith’s motion for separate representation, and on plaintiff

16   Smith’s motions to modify the pretrial scheduling order and to amend his complaint. The Court,

17   having considered the pending motions, and the balance of the record, hereby finds and ORDERS

18   as follows:

19          (1)     Plaintiff Smith’s motion for separate representation (Dkt. 45) is DENIED. Though

20   plaintiff’s motion is not entirely clear, it appears that Mr. Smith is asking to have his portion of

21   this action separated from that of his co-plaintiff James Phillips. In support of this request, Mr.

22   Smith cites to the difficulties in obtaining Mr. Phillips’ signature so that all documents filed with

23   the Court and served on defendants are properly executed. Mr. Smith also complains that he should

     ORDER DENYING PLAINTIFF SMITH’S MOTION
     FOR SEPARATE REPRESENTATION - 1
 1   not have to “take on” Mr. Phillips’ legal matters.

 2           When Mr. Smith originally filed this action in September 2017, he was the only named

 3   plaintiff. (Dkt. 1.) When Mr. Smith subsequently submitted his first amended complaint to the

 4   Court for review, he had added Mr. Phillips as a co-plaintiff even though he did not assert any

 5   claims in that pleading on behalf of Mr. Phillips. (See Dkt. 7.) Mr. Smith was thereafter advised

 6   that if Mr. Phillips wished to join this action, Mr. Phillips would have to submit an application to

 7   proceed in forma pauperis to indicate that intent and Mr. Phillips would also have to assert some

 8   viable cause of action against one or more of the named defendants. (See Dkt 9 at 2 n.1.)

 9           Mr. Smith and Mr. Phillips thereafter submitted a second amended complaint to the Court,

10   one bearing both of their signatures, and a motion to add Mr. Phillips as a plaintiff. (Dkts. 11, 12.)

11   Mr. Phillips also submitted an application to proceed in forma pauperis. (Dkt. 12-1.) Mr. Phillips’

12   application to proceed in forma pauperis was granted, and the second amended complaint was

13   subsequently served on some, but not all, of the defendants identified therein. (See Dkts. 16, 17,

14   21 and 22.) Defendants filed answers to the second amended complaint, and a pretrial scheduling

15   order was entered. (See Dkts. 35, 43, 44.) Shortly thereafter, Mr. Smith filed the instant motion

16   to proceed separately. (Dkt. 45.)

17           It appears from the record that Mr. Smith has at all times been the primary plaintiff in this

18   action, and that Mr. Phillips has not participated in this action in any appreciable way since May

19   2018. (See Dkts. 31, 34.) However, Mr. Smith voluntarily invited Mr. Phillips into this action

20   and, though Mr. Smith is now apparently feeling constrained by some of the requirements

21   associated with litigating this action with a co-plaintiff, Mr. Phillips will remain a plaintiff until he

22   either asks to be dismissed from this action or defendants successfully move for his dismissal.

23           (2)     Plaintiff Smith’s motions to modify the pretrial scheduling order and to amend his

     ORDER DENYING PLAINTIFF SMITH’S MOTION
     FOR SEPARATE REPRESENTATION - 2
 1   complaint (Dkts. 47, 51) are STRICKEN. The instant motions were signed only by Mr. Smith.

 2   While the Court understands that Mr. Smith has had difficulties obtaining Mr. Phillips’ signature,

 3   Mr. Phillips remains a plaintiff in this action and is therefore required to sign every written motion.

 4   See Fed. R. Civ. P. 11(a). Because the motions were not signed by Mr. Phillips, the motions are

 5   procedurally defective and are not properly before the Court.

 6           While the Court declines to formally entertain plaintiff Smith’s motion for modification of

 7   the pretrial scheduling order, the Court deems it appropriate, under the circumstances, to make

 8   slight modifications to the pretrial schedule to permit plaintiffs to file a proper motion for extension

 9   of time or to otherwise determine how they would like to proceed in this matter. Accordingly, the

10   discovery deadline is extended to November 19, 2018, and the dispositive motion filing deadline

11   is extended to December 19, 2018.

12           (3)     The Clerk is directed to send copies of this Order to plaintiffs, to counsel for

13   defendants, and to the Honorable Robert S. Lasnik.

14           DATED this 17th day of October, 2018.

15

16                                                           A
                                                             Mary Alice Theiler
17                                                           United States Magistrate Judge

18

19

20

21

22

23

     ORDER DENYING PLAINTIFF SMITH’S MOTION
     FOR SEPARATE REPRESENTATION - 3
